DETAILED ACTION

Acknowledgments

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in reply to the amendment and filed on 12/29/2021.
Claims 1, 6, 11, and 16 have been amended.
Claims 2-4 and 12-13 have been canceled.
Claims 1, 5-11, and 15-18 are currently pending and have been examined.


















Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Response to Arguments

Applicant’s arguments received 12/29/2021 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.










s 1, 5-8, 11, and 15-18 are rejected under 35 U.S.C. 103(a) as being unpatentable over White et al. (USPGP 2010/0312620 A1) hereinafter WHITE, in view of Schmitt et al. (USPGP 2014/0074617 A1), hereinafter SCHMITT, and further in view of Yang et al. (USPGP 2007/0078719 A1), hereinafter YANG, and further in view of Strock et al. (USPGP 2004/0122736 A1), hereinafter STROCK.

Claims 1 and 11:
WHITE as shown below discloses the following limitations:
an Internet banking platform… (see at least paragraphs 0106-0111, 0186, 0046, 0047, 0142, 0042, 0045)
a communications network communicatively coupling the banking firewall device to a rewards program firewall device and configured to create a first secure communications channel between the Internet banking platform and a rewards account platform and a second secure communications channel between the Internet banking platform and a user computing device, the user computing device comprising a graphical interface; (see at least paragraphs 0106-0111, 0186, 0046, 0047, 0142, 0042, 0045, 0219)
wherein the Internet banking platform comprises one or more physical processors configured by machine-readable instructions to: (see at least paragraphs 0039, 0166, 0223-0224)
display, on the graphical interface, a request to a user-controlled account within the Internet banking platform to provide enrollment information that links a payment card associated with a first bank to a rewards account managed by the rewards program platform; (see at least paragraphs 0106-0111, 0186, 0046, 0047, 0142, 0042, 0045)
obtain, from the user computing device, the enrollment information specifying at least one payment card associated with the first bank to be linked to the rewards account; (see at least paragraphs 0045-0047, 0106-0111, 0113, 0056-0078, 0186)
generate an enrollment request based on the enrollment information. (see at least paragraphs 0045-0047, 0108-0111, 0113, 0232)
WHITE does not specifically disclose the following limitations, but SCHMITT
transmit the enrollment request to the rewards program platform via the first secure communication channel, the enrollment request being configured to generate an enrollment response indicating whether the user of the payment card associated with the first bank has been linked to the rewards program platform; (see at least paragraphs 0012, 0013, Figures 1 and 5 as well as associated and related text)
receive, via the second secure communication channel, purchase data from a purchase made with the payment card from a merchant corresponding to the rewards account; (see at least paragraph 0043)
transmit the purchase data to the reward platform via the first secure communication channel. (see at least paragraph 0043)
In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of WHITE with the technique of SCHMITT because, “Thus, what is needed is a reward program system and method that enables a card issuer or sponsor to dynamically identify and offer card members relevant reward programs based on customer particulars, such as demonstrated customer transaction history and expressed customer interests and needs.” (SCHMITT: paragraph 0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of WHITE/SCHMITT does not specifically disclose …communicatively coupled to a banking firewall device. YANG, however, in at least paragraph 0007 and Figures 1 and 2 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of WHITE/SCHMITT with the technique of YANG because, “Firewalls help these enterprises increase control over the underlying data, which can increase their business privacy.” (YANG: paragraph 0003).  Moreover, KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of WHITE/SCHMITT/YANG does not specifically disclose wherein a payment card associated with a second bank of the user has been linked to the rewards account managed by the rewards program platform prior to transmission of the enrollment request for the payment card associated with the first bank.  STROCK, however, in at least paragraph 0039 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of WHITE/SCHMITT/YANG with the technique of STROCK because, “Thus, what is needed is a reward program system and method that enables a card issuer or sponsor to dynamically identify and offer card members relevant reward programs based on customer particulars, such as demonstrated customer transaction history and expressed customer interests and needs.” (SCHMITT: paragraph 0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).

Claims 5 and 15:
The combination of WHITE/SCHMITT/YANG/STROCK discloses the limitations as shown in the rejections above.  WHITE further discloses the one or more physical processors are further configured to receive, via the second secure communication channel from the reward program platform, an indication that a reward has been generated by the reward program platform based on the purchase data. See at least Figure 2 as well as associated and related text.


Claims 6 and 16:
The combination of WHITE/SCHMITT/YANG/STROCK discloses the limitations as shown in the rejections above.  WHITE further discloses the reward is generated using the purchase data acquired from a merchant subscribed to the rewards account platform, the purchase made using the payment card associated with the first bank. See at least paragraphs 0057-0078.

Claim 7:
The combination of WHITE/SCHMITT/YANG/STROCK discloses the limitations as shown in the rejections above.  YANG further discloses the user accesses the banking platform via the graphical interface of an application on the user computing device. See at least paragraphs 0057-0078.  See at least paragraph 0007 and Figures 1 and 2 as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of WHITE/SCHMITT with the technique of YANG because, “This invention is related to a business method and in particular, to a business method that offers a business owner a platform to develop business applications to manage customer relationship and to obtain business intelligence for providing customized advertising and promotional incentives directly to consumers on their mobile devices using a wireless gateway to connect to a wide area network (WAN) or cellular network over a wireless communication link.  The business method further offers the business owner additional premium services to control and manage the business applications.” (SCHMITT: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).



Claim 8:
The combination of WHITE/SCHMITT/YANG/STROCK discloses the limitations as shown in the rejections above.  WHITE further discloses the one or more physical processors are further configured to direct the user to the rewards account platform.  See at least paragraph 0231.

Claim 17:
The combination of WHITE/SCHMITT/YANG/STROCK discloses the limitations as shown in the rejections above.  SCHMITT further discloses the banking platform is accessed from a mobile application, and wherein directing the user from the banking application to the rewards account within the rewards platform comprises launching a mobile application associated with the rewards account within the rewards platform.
See at least paragraphs 0036, 0039, .  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of WHITE with the technique of SCHMITT because, “Thus, what is needed is a reward program system and method that enables a card issuer or sponsor to dynamically identify and offer card members relevant reward programs based on customer particulars, such as demonstrated customer transaction history and expressed customer interests and needs.” (SCHMITT: paragraph 0006).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).






Claim 18:
The combination of WHITE/SCHMITT/YANG/STROCK discloses the limitations as shown in the rejections above.  SCHMITT further discloses displaying a graphic user interface that facilitates collecting the enrollment information.  See at least Figure 7 as well as associated and related text.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of WHITE with the technique of SCHMITT because, “This invention is related to a business method and in particular, to a business method that offers a business owner a platform to develop business applications to manage customer relationship and to obtain business intelligence for providing customized advertising and promotional incentives directly to consumers on their mobile devices using a wireless gateway to connect to a wide area network (WAN) or cellular network over a wireless communication link.  The business method further offers the business owner additional premium services to control and manage the business applications.” (SCHMITT: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).










s 9 and 10 are rejected under 35 U.S.C. 103(a) as being unpatentable over WHITE/SCHMITT/YANG/STROCK, and further in view of Blackhurst et al. (US 8,571,983 B1), hereinafter BLACKHURST.

Claim 9:
The combination of WHITE/SCHMITT/YANG/STROCK discloses the limitations as shown in the rejections above.  WHITE/SCHMITT/YANG/STROCK do not specifically disclose a reward notification within the banking platform on the user computing device triggered by the reward obtained from the reward account platform generates an option on the graphical interface to accept the reward.  BLACKHURST, however, in at least column 36, lines 1-7 does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of WHITE/SCHMITT/YANG/STROCK with the technique of BLACKHURST because, “This invention is related to a business method and in particular, to a business method that offers a business owner a platform to develop business applications to manage customer relationship and to obtain business intelligence for providing customized advertising and promotional incentives directly to consumers on their mobile devices using a wireless gateway to connect to a wide area network (WAN) or cellular network over a wireless communication link.  The business method further offers the business owner additional premium services to control and manage the business applications.” (SCHMITT: paragraph 0003).  Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).




Claim 10:
The combination of WHITE/SCHMITT/YANG/STROCK/BLACKHURST discloses the limitations as shown in the rejections above.  WHITE further discloses the reward is selected from a reward group consisting of a discount with a merchant, cash back from a purchase made with the merchant, merchandise from the merchant, and services provided from the merchant.  See at least paragraphs 0056-0078.























Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.







CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Non Patent Literature:

GRAHAM, CAMERON. Study: Why Customers Participate in Loyalty Programs. Retrieved online 11/19/2018. (July 23, 2014).  
https://technologyadvice.com/blog/marketing/why-customers-participate-loyalty-programs/.  
“Customer loyalty programs have been a staple of coffee shops, airlines, and grocery stores for years, typically in the form of credit cards or special punch cards. Recently, as consumers have begun to move towards digital and mobile-first payments, the nature and scope of loyalty programs has been shifting.”

Bank Of America.  Mobile & Online Banking Benefits and Features.  (21 June 2012).  Retrieved online 09/27/2021.https://www.bankofamerica.com/online-banking/mobile-and-online-banking-features/overview/











Foreign Art:

SONG, DAI et al. (WO 2009/096768 A1).  “A method and system of operating a customer rewards program that uses mobile phone networks via short messaging system as a medium of transaction of customer loyalty points between system points host, the end user and the merchant.  The system also uses the mobile phone number of the end user as the loyalty card identification number.”

KARLIN et al. (WO 2010/144496 A2) WANG et al. generally discloses a method/system that by and large reads on and is related to the instant invention. “A purchase-transaction-settled online consumer referral and reward system and method using real-time specific merchant sales information is provided for the advertising publishing industry. The system provides a pay per transaction platform that allows advertising publishers to monetize online and offline print media advertising by tracking and linking ad acceptance events to consummated consumer purchases and reward loyalty of consumers with subscription credits.”














Applicant’s amendment filed on 12/29/2021 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).



Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).




Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.

United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.


/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)